                 Case 1:19-cr-00006-RJA-MJR Document 1 Filed 12/22/18 Page 1 of 7
AO 91 (Rev. 02/09) Criminal Complaint




              United States Distric ~                                                ::::;
                                                              for the
                                                    Western District of New York


                          United States of America

                                           v.                                      Case No. 18-MJ-                  S-2.'I?_

                                JAMES TRACY
                                        Defendant


                                               CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

        (1)    On or about August 4, 2018, and on or about August 18, 2018, in the County of Erie, in the Western
District of New York, the defendant, JAMES TRACY, did knowingly employ, use, persuade, entice, and coerce a
minor who was under the age of 18 years, to engage in sexually explicit conduct as defined in Title 18, United States
Code, Section 2256(2), for the purpose of producing visual depictions of such conduct, using materials that have been
mailed, shipped, and transported in and affecting interstate and foreign commerce by any means, including by
computer, and the visual depictions were transported and transmitted using any means and facility of interstate and
foreign commerce and the visual depictions were transported and transmitted in and affecting interstate and foreign
commerce, in violation of Title 18, United States Code, Section 2251(a) and 2251(e); and

         (2)    On or about August 4, 2018, and on or about August 18, 2018, in the County of Erie, in the Western
District of New York, the defendant, JAMES TRACY, did knowingly receive child pornography, as defined in Title
18, United States Code, Section 2256(8), that had been shipped and transported using any means and facility of
interstate and foreign commerce, and that had been shipped and transported in and affecting interstate and foreign
commerce by any means, including by computer, in violation of Title 18, United States Code, Section
2252A(a)(2)(A) and 2252A(b)(l).

          This Criminal Complaint is based on these facts:
          ~   Continued on the attached sheet.

                                                                                      Complainant's signature
                                                                       STIN J. BURNHAM
                                                                     SPECIAL AGENT
                                                                     HOMELAND SECURITY INVEST GATIONS
Sworn to before me and signed in my presence.
Date: December 22. 2018
                                                                                                 udge's signature
                                                                     MICHAEL J. ROEMER
City and State: Buffalo. New York                                    UNITED STATES MAGISTRATE JUDGE
                                                                                             Printed name and title
        Case 1:19-cr-00006-RJA-MJR Document 1 Filed 12/22/18 Page 2 of 7



              AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT


STATEOFNEWYORK )
COUNTY OF ERIE  )                   SS:
CITY OF BUFFALO )



        I, Justin J. Burnham, being duly sworn, depose and state the following:



                                     INTRODUCTION

        1.     I am a Special Agent with the Department of Homeland Security (DHS),

Homeland Security Investigations (HSI), currently assigned to Buffalo, New York and have

been so employed since October of 2008 . I am currently assigned to the Buffalo Field Office

of HSI and am assigned to the Child Exploitation Unit (CEU). As a member of the CEU, I

investigate the sexual exploitation of children, including the production, distribution, receipt,

and possession of child pornography, coercion/ enticement, and the transfer of obscene

material to minors in violation of Title 18, United States Code, Sections 2251, 2252, 2252A,

2422, and 1470. I have received specialized training in the area of child pornography, child

exploitation, coercion/ enticement, and I have had the opportunity to observe and review

numerous examples of child pornography, as defined in Title 18, United States Code, Section

2256.



         2.    This affidavit is submitted in support of a criminal complaint charging JAMES

TRACY with a violation of Title 18, United States Code, Sections 2251(a) and 2251(e)

(Production of Child Pornography) and Title 18, United States Code, Sections

2252A(a)(2)(A) and 2252A(b)(l) (Receipt of Child Pornography).

                                                2
      Case 1:19-cr-00006-RJA-MJR Document 1 Filed 12/22/18 Page 3 of 7




       3.     The statements contained in this affidavit are based upon my investigation,

information provided to me by other law enforcement personnel, and on my experience and

training as a Special Agent of HSI.



                           BACKGROUND INFORMATION


       4.     On September 5, 2018, the New York State Police (NYSP) barracks in

Jamestown, New York received information from a 15-year-old minor female, hereinafter

referred to as the minor victim (MV), and her mother, regarding explicit messages the MV

received over social media from James TRACY. The NYSP began an investigation into the

allegations made by the MV and her mother, and eventually contacted Homeland Security

Investigations (HSI) for assistance in the case . The mother indicated that the MV has access

to social media, and the internet via a cellphone and tablet. On September 5, 2018, the parents

retrieved the cell phone from the MV and reviewed the dialog on Facebook Messenger

between the MV and TRACY, and discovered chat dialog including pictures of nude women

sent from TRACY's Facebook account to the MV's Facebook account. After discovering

these images, the MV's mother reported this information to the NYSP.


       5.     Previously, on June 21, 2000, TRACY was convicted of Attempted Sexual

Abuse in the P 1 degree, Contact by Forcible Compulsion, in violation of New York State

Penal Law Section 130.65 subsection 1 for a crime against a minor by the Chautauqua County

Court for which he was sentenced to a period of incarceration of one year.




                                               3
     Case 1:19-cr-00006-RJA-MJR Document 1 Filed 12/22/18 Page 4 of 7




            REVIEW OF TRACY'S AND MV'S FACEBOOK ACCOUNT


      6.     HSI Special Agent Justin Burnham applied for, received, and served federal

search warrants on TRACY's and the MV's Facebook accounts . During a review of the

Facebook records, and the communications between TRACY's Facebook account and the

MV's Facebook account, Agent Burnham discovered that TRACY repeatedly engaged the

MV in sexual chat since at least May of2018 and that TRACY requested naked pictures and

videos of the MV which she then produced and sent to TRACY's Facebook account from her

Facebook account while located in the Western District of New York. In addition, several

naked photographs of women and photos of male genitalia were sent from TRACY's

Facebook account to the MV's Facebook account.



       7.    During a chat dated August 4, 2018, TRACY provided the MV with three (3)

Google Play cards in exchange for photos which depict, and meet the federal definition of,

child pornography. The dialogue reveals that TRACY sent pictures and access codes for the

three (3) Google Play cards, and in return, two nude photos, the second of which depicts the

MV's genitalia, which meets the federal definition of child pornography, were sent from the

MV's Facebook account to TRACY's Facebook account. After receiving the pictures,

TRACY sent a message to the MV stating, "Wow sexy I want that" and later sent a message

during that chat stating, "I'm so horny." During that same chat, dated August 4, 2018,

TRACY sent an image of an adult male penis to the MV.



       8.     On August 13, 2018, TRACY sent a message to MV via Facebook which

stated, "You got $125 from me who does that" and "And all I got was 2 pies that I lost and

                                             4
      Case 1:19-cr-00006-RJA-MJR Document 1 Filed 12/22/18 Page 5 of 7




ya talked to me 1 time." On August 14, 2018, a video was sent from the MV's Facebook

account to TRACY's Facebook account which depicted the MV's genitalia which meets the

federal definition of child pornography. After receiving the video, TRACY replied, "Ok baby

love you."



       9.     On August 18, 2018, TRACY sent a message to the MV which stated,

"Where's the lower half of you?" In response, an image was sent from the MV's Facebook

account to TRACY's Facebook account which depicted the MV's genitalia and meets the

federal definition of child pornography. Thereafter, a message was sent from TRACY's

Facebook account to the MV's Facebook account stating, "I'm falling in love with you."



       10.    On September 4, 2018, a video was sent from TRACY's Facebook account to

the MV's Facebook account. The video depicted an adult male man naked from the waist

down. The adult male appeared to be laying on a brown carpet inside a residence. During the

video, the adult male uses his right hand to stroke his penis.



       11.    Throughout the conversations between TRACY and the MV, TRACY asked

the MV to delete messages, pictures, and videos that are sent between them. On August 19,

2018, TRACY asked the MV, "You don't show anyone what we say right," and the MV

replied, "nope." The conversation continued and TRACY used his Facebook account to write

to the MV, "Video sweety", "I wanna watch you rub and finger", "I wanna rub my dick

against your pussy", and "Lick your ditty." When the MV responded that she would not




                                               5
     Case 1:19-cr-00006-RJA-MJR Document 1 Filed 12/22/18 Page 6 of 7




send anything, TRACY messaged "You just don't wanna show me that sexy pussy".

TRACY continues by telling the MV to delete images from her phone.




      12.    In September and November of 2018, the MV was interviewed by forensic

interview specialists concerning this matter. The MV stated that TRACY asked for naked

pictures and videos of the MV on Facebook. Several photographs which fit the definition of

child pornography were presented to the MV during the interview and the MV identified

herself as the subject of many of these photographs. When asked where she was located when

she produced these images and videos the MV stated that she was in her home located in the

Western District of New York.




       13.    On December 21, 2018, when TRACY was encountered by HSI agents, he

admitted to engaging in oral sexual conduct with the MV on multiple occasions. Additionally,

TRACY admitted to HSI agents that he touched the MV's genitals on at least thirty prior

occasions.




                                     CONCLUSION

       14.    Based upon the foregoing, the undersigned respectfully submits that there is

probable cause to believe that JAMES TRACY did knowingly violate Title 18, United States




                                             6
     Case 1:19-cr-00006-RJA-MJR Document 1 Filed 12/22/18 Page 7 of 7



Code, Sections 225l(a) and 2251(e) (Production of Child Pornography) and Title 18, United

States Code, Sections 2252A(a)(2)(A) and 2252A(b)(l) (Receipt of Child Pornography).




                                                      Ju n Bumham
                                                      Special Agent
                                                      Homeland Security Investigations
                             L
Sworn to before me thisll"
day of December 22,201




                                            7
